       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 1 of 37




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Marcquise Murphy and Ratanya Rogers,               Civil No. 19-cv-01929 (MJD/ECW)
 individually and on behalf of all others
 similarly situated,
                                                   DEFENDANT BLUSKY
               Plaintiffs,                     RESTORATION CONTRACTOR,
 v.                                           LLC’S ANSWER TO PLAINTIFFS’
                                                FIRST AMENDED CLASS AND
 Labor Source, LLC d/b/a Catstaff d/b/a      COLLECTIVE ACTION COMPLAINT
 One Source Staffing and Labor, and
 BluSky Restoration Contractors, LLC,

               Defendants.


       Defendant BluSky Restoration Contractors, LLC (hereinafter “Defendant” or

“BluSky”), by and through its undersigned counsel, answers Plaintiffs Marcquise Murphy

and Ratanya Rogers (collectively “Plaintiffs”) First Amended Class and Collective Action

Complaint (“Complaint”) as follows.

       For each and every allegation in the Complaint concerning the conduct of

“Defendants” generally, BluSky responds only to such allegation as it pertains to BluSky’s

conduct specifically. BluSky lacks knowledge or information sufficient to form a belief as

to the truth of the allegations concerning the conduct of “Defendants” generally or the

conduct of One Source, and therefore BluSky denies the same, except as otherwise

admitted, denied, qualified or alleged hereafter.

       In response to the unnumbered opening paragraph, BluSky admits that Plaintiffs

purport to bring this action as a putative collective and class action under the Fair Labor

Standards Act (“FLSA”), Minnesota Fair Labor Standards Act (“MFLSA”), and other state
        CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 2 of 37




law claims. BluSky denies that this case may proceed as a collective or class action against

it and denies any other allegations in this paragraph to the extent they are asserted against

BluSky.

                          INTRODUCTORY ALLEGATIONS

       1.     Defendant acknowledges that Plaintiffs have brought this action as a

collective and class action on behalf of all “Laborers” that allegedly worked for BluSky

anywhere in the United States. Defendant denies that Plaintiffs are entitled to proceed

collectively or on behalf of a class or collective. Defendant further denies that Plaintiffs or

any putative class or collective members worked for Defendant. Defendant further

acknowledges that Plaintiffs allege minimum wage and overtime violations of the FLSA,

MFLSA and MPWA. Defendant denies it has violated any of these laws with respect to

Plaintiffs or any putative class or collective members.

       2.     Defendant admits the allegations contained in the first sentence of

paragraph 2 of Plaintiffs’ Complaint but denies the allegations contained in footnote 1 of

Plaintiffs’ Complaint that “Laborers” are similarly situated as legal conclusions. Because

Defendant did not pay Plaintiffs as it did not employ Plaintiffs, Defendant lacks sufficient

information to affirm or deny the allegations contained in the second, third and fourth

sentences of paragraph 2 of Plaintiffs’ Complaint. For this reason, Defendant denies these

allegations. Defendant denies the allegations contained in the last sentence of paragraph 2

of Plaintiffs’ Complaint as legal conclusions.

       3.     Defendant acknowledges that Plaintiffs have sued Defendant for allegedly

violating the wage and hour provisions of the FLSA. Defendant denies that Plaintiffs are


                                              2
        CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 3 of 37




“similarly situated” to any employees of Defendant. Defendant denies that it employed

Plaintiffs or any putative class or collective members. Defendant denies that it has violated

the FLSA.

       4.     Defendant acknowledges that Plaintiffs have defined a putative FLSA

collective in paragraph 4 of Plaintiffs’ Complaint. Defendant denies that it has employed

Plaintiffs or any putative class or collective members. Defendant denies that Plaintiffs’

definition of the “Relevant Time Period” is consistent with applicable law. The applicable

statute of limitations under the FLSA is three years prior to the date each opt-in files his or

her consent to participate, not the date that is three years prior to the filing of this Action.

Defendant denies that Plaintiffs are entitled to proceed on a class or collective basis on

behalf of any other individuals.

       5.       Defendant acknowledges that Plaintiffs have defined a putative MFLSA

class in paragraph 5 of Plaintiffs’ Complaint. Defendant denies that it has employed

Plaintiffs or any putative class or collective members. Defendant denies that Plaintiffs are

entitled to proceed on a class or collective basis on behalf of any other individuals.

       6.     Defendant acknowledges that Plaintiffs seek the relief described in

paragraph 6 of Plaintiffs’ Complaint. Defendant denies that Plaintiffs are entitled to such

relief and denies that Plaintiffs are “similarly situated” to any employees of Defendant.

Defendant denies that Plaintiffs are entitled to equitable tolling as there are no facts or

bases to support such a claim for relief.

       7.     Defendant acknowledges that Plaintiffs have brought this action under

Minnesota wage and hour statutes. Defendant denies that it has violated any such laws.


                                               3
        CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 4 of 37




Defendant further acknowledges that Plaintiffs have defined a putative Minnesota class in

paragraph 7 of Plaintiffs’ Complaint. Defendant denies that it has employed Plaintiffs or

any putative class or collective members. Defendant lacks sufficient information to affirm

or deny the allegations in the last sentence of paragraph 7 as Defendant does not know

what Plaintiffs intend to do. Defendant denies that Plaintiffs are entitled to proceed on a

class basis under Rule 23 of the Federal Rules of Civil Procedure.

       8.     Defendant acknowledges that Plaintiffs seeks the relief identified in

paragraph 8 of Plaintiffs’ Complaint, but denies that Plaintiffs are entitled to any such

relief. Defendant denies that it has employed Plaintiffs or any putative class or collective

members.

       9.     Defendant acknowledges that Plaintiffs have brought this action on behalf of

the stated class. Defendant denies that Plaintiffs are entitled to proceed on behalf of a class,

denies that Plaintiffs are similarly situated to any employees of Defendant, and denies that

it employed Plaintiffs or any putative class or collective members.

                ALLEGATONS AS TO JURISDICTION AND VENUE

       10.    Paragraph 10 asserts a legal conclusion regarding jurisdiction to which no

response is required. To the extent a response is required, Defendant admits the Court has

subject matter jurisdiction over this action.

       11.    Paragraph 11 asserts a legal conclusion regarding jurisdiction to which no

response is required. To the extent a response is required, Defendant denies the allegations

contained in paragraph 11 of Plaintiffs’ Complaint.




                                                4
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 5 of 37




       12.    Paragraph 12 asserts a legal conclusion regarding jurisdiction to which no

response is required. To the extent a response is required, Defendant denies the allegations

contained in paragraph 12 of Plaintiffs’ Complaint.

       13.    Defendant denies the allegations contained in paragraph 13 of Plaintiffs’

Complaint.

       14.    The allegations contained in paragraph 14 of Plaintiffs’ Complaint state a

legal conclusion to which no affirmation or denial is required. To the extent a response is

required, Defendant denies the allegations contained in paragraph 14 of Plaintiffs’

Complaint.

       15.    Defendant lacks sufficient information to affirm or deny the allegations in

paragraph 15 of Plaintiff’s Complaint regarding One Source. To the extent a response is

required, Defendant denies the allegations contained in paragraph 15 of Plaintiffs’

Complaint.

       16.    Paragraph 16 asserts a legal conclusion to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in

paragraph 16 of Plaintiffs’ Complaint.

                       ALLEGATIONS AS TO THE PARTIES

       17.    Defendant lacks sufficient information to affirm or deny the allegations

contained in the first sentence of paragraph 17 of Plaintiffs’ Complaint. For this reason,

Defendant denies the allegations. Defendant denies the allegations contained in the second

sentence of paragraph 17 of Plaintiffs’ Complaint.




                                             5
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 6 of 37




       18.    Defendant lacks sufficient information to affirm or deny the allegations

contained in the first sentence of paragraph 18 of Plaintiffs’ Complaint. For this reason,

Defendant denies the allegations. Defendant denies the allegations contained in the second

sentence of paragraph 18 of Plaintiffs’ Complaint.

       19.    Defendant denies the allegations contained in paragraph 19 of Plaintiffs’

Complaint.

       20.    Defendant denies the allegations contained in paragraph 20 of Plaintiffs’

Complaint.

       21.    Defendant denies the allegations contained in paragraph 21 of Plaintiffs’

Complaint.

       22.    Defendant lacks sufficient information to affirm or deny the allegations

contained in the first sentence of paragraph 22 of Plaintiffs’ Complaint regarding

One Source. Upon information and belief, Defendant admits the remaining allegations

contained in paragraph 22 of Plaintiffs’ Complaint.

       23.    Defendant admits the allegations contained in paragraph 23 of Plaintiffs’

Complaint.

       24.    Defendant denies the allegations contained in paragraph 24 of Plaintiffs’

Complaint.

       25.    Defendant denies the allegations contained in paragraph 25 of Plaintiffs’

Complaint with respect to Plaintiffs.

       26.    Defendant denies the allegations contained in paragraph 26 of Plaintiffs’

Complaint.


                                            6
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 7 of 37




       27.    Defendant denies the allegations contained in paragraph 27 of Plaintiffs’

Complaint.

       28.    Paragraph 28 sets forth a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendant admits that it has been subject to

the FLSA at all material times. Defendant lacks sufficient information to affirm or deny

this allegation with respect to One Source.

       29.    Paragraph 29 sets forth a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendant denies the allegations contained in

paragraph 29 of Plaintiffs’ Complaint with respect to Plaintiffs.

       30.    Paragraph 30 sets forth a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendant admits the allegations contained

in paragraph 30 of Plaintiffs’ Complaint.

       31.    Paragraph 31 sets forth a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendant admits the allegations contained

in paragraph 31 of Plaintiffs’ Complaint with respect to Defendant. Defendant lacks

sufficient information to affirm or deny this allegation with respect to One Source.

       32.    Defendant denies the allegations contained in paragraph 32 of Plaintiffs’

Complaint.

       33.    Defendant admits the allegations contained in paragraph 33 of Plaintiffs’

Complaint.




                                              7
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 8 of 37




                              FACTUAL ALLEGATIONS

       34.    Upon information and believe, Defendant admits that One Source is a

staffing company. Defendant lacks sufficient information to affirm or deny the remaining

allegations contained in paragraph 34 of Plaintiffs’ Complaint. For this reason, Defendant

denies the allegations.

       35.    Defendant denies the allegations contained in paragraph 35 of Plaintiffs’

Complaint.

       36.    Defendant denies the allegations contained in paragraph 36 of Plaintiffs’

Complaint.

       37.    Defendant denies the allegations contained in paragraph 37 of Plaintiffs’

Complaint.

       38.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 38 of Plaintiffs’ Complaint because Defendant does not oversee or

supervise Plaintiffs or keep track of their hours of work. For this reason, Defendant denies

the allegations contained in paragraph 38 of Plaintiffs’ Complaint.

       39.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 39 of Plaintiffs’ Complaint because Defendant does not oversee or

supervise Plaintiffs or keep track of their hours of work. For this reason, Defendant denies

the allegations contained in paragraph 39 of Plaintiffs’ Complaint.

       40.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 40 of Plaintiffs’ Complaint because Defendant does not oversee or




                                             8
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 9 of 37




supervise Plaintiffs or keep track of their hours of work. For this reason, Defendant denies

the allegations contained in paragraph 40 of Plaintiffs’ Complaint.

       41.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 41 of Plaintiffs’ Complaint because Defendant does not oversee or

supervise Plaintiffs or keep track of their hours of work. For this reason, Defendant denies

the allegations contained in paragraph 41 of Plaintiffs’ Complaint.

       42.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 42 of Plaintiffs’ Complaint regarding Plaintiffs or class or collective

members’ compensation because Defendant does not pay Plaintiffs and Defendant lacks

information regarding how long it takes to put on PPE. Defendant denies all of the

remaining allegations contained in paragraph 42 of Plaintiffs’ Complaint.

       43.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 43 of Plaintiffs’ Complaint regarding Plaintiffs or class or collective

members’ compensation because Defendant does not pay Plaintiffs nor control their work-

related activities. Defendant denies all of the remaining allegations contained in

paragraph 43 of Plaintiffs’ Complaint.

       44.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 44 of Plaintiffs’ Complaint because Defendant does not control

how Plaintiffs arrive at the worksites contracted for with One Source, nor does Defendant

pay Plaintiffs.   For these reasons, Defendant denies the allegations contained in

paragraph 44 of Plaintiffs’ Complaint.




                                              9
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 10 of 37




      45.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 45 of Plaintiffs’ Complaint because Defendant does not pay

Plaintiffs and does not have knowledge of Plaintiffs’ actual hours of work. For these

reasons, Defendant denies the allegations contained in paragraph 45 of Plaintiffs’

Complaint.

      46.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 46 of Plaintiffs’ Complaint because Defendant does not pay

Plaintiffs. For this reason, Defendant denies the allegations contained in paragraph 46 of

Plaintiffs’ Complaint.

      47.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 47 of Plaintiffs’ Complaint because Defendant does not pay

Plaintiffs. For this reason, Defendant denies the allegations contained in paragraph 47 of

Plaintiffs’ Complaint.

      48.    Defendant denies the allegations contained in paragraph 48 of Plaintiffs’

Complaint.

      49.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 49 of Plaintiffs’ Complaint because Defendant does not pay

Plaintiffs. For this reason, Defendant denies the allegations contained in paragraph 49 of

Plaintiffs’ Complaint.

      50.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 50 of Plaintiffs’ Complaint because Defendant does not pay




                                           10
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 11 of 37




Plaintiffs. For this reason, Defendant denies the allegations contained in paragraph 50 of

Plaintiffs’ Complaint.

      51.    Defendant denies the allegations contained in paragraph 51 of Plaintiffs’

Complaint.

      52.    Defendant denies the allegations contained in paragraph 52 of Plaintiffs’

Complaint.

      53.    Defendant lacks sufficient information to affirm or deny what Plaintiff Norris

learned. Defendant denies that it employed Norris. Defendant denies all of the remaining

allegations contained in paragraph 53 of Plaintiffs’ Complaint.

      54.    Defendant denies that it employed Norris.        Defendant lacks sufficient

information to affirm or deny whether Norris interacted and communicated with other

individuals at job sites, or what Mr. Norris “understands.” Defendant denies all of the

remaining allegations contained in paragraph 54 of Plaintiffs’ Complaint.

      55.    Defendant denies the allegations contained in the first sentence of

paragraph 55 of Plaintiffs’ Complaint. Defendant admits that Plaintiffs, Class and

Collective members are employed by One Source. Defendant denies the allegations

contained in the third and fourth sentences of paragraph 55 of Plaintiffs’ Complaint. Upon

information and belief, Defendant admits the allegations contained in the fifth and sixth

sentences of paragraph 55 of Plaintiffs’ Complaint. Defendant denies that it is an

“employer” under the FLSA with respect to any Plaintiffs, Class and Collective members.

      56.    Defendant admits the allegations contained in the first sentence of

paragraph 56 of Plaintiffs’ Complaint. Defendant lacks sufficient information to affirm or


                                            11
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 12 of 37




deny the remainder of the allegations contained in paragraph 56 of Plaintiffs’ Complaint

and therefore denies them.

       57.    Defendant denies the allegations contained in paragraph 57 of Plaintiffs’

Complaint.

                       COLLECTIVE ACTION ALLEGATIONS

       58.    Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-57 of this Answer.

       59.    Defendant lacks sufficient information to affirm or deny what knowledge

Plaintiffs have or who Plaintiffs spoke with. Defendant denies the existence of any

“improper time reduction scheme,” any denial of minimum wage or overtime and any other

alleged statutory violation, as well as Plaintiffs’ allegation they were “Defendants’

employees.”

       60.    Defendant denies the allegations contained in paragraph 60 of Plaintiffs’

Complaint.

       61.    Defendant denies the allegations contained in paragraph 61 of Plaintiffs’

Complaint.

       62.    Defendant acknowledges Plaintiffs’ collective definitions but denies

Plaintiffs are entitled to proceed collectively on behalf of the putative collectives.

       63.    Defendant denies the allegations contained in paragraph 63 of Plaintiffs’

Complaint.

       64.    Defendant denies the allegations contained in paragraph 64 of Plaintiffs’

Complaint.


                                               12
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 13 of 37




      65.    Defendant denies the allegations contained in paragraph 65 of Plaintiffs’

Complaint.

      66.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 66 of Plaintiffs’ Complaint because Defendant does not oversee

Plaintiffs or keep track of their hours of work. For this reason, Defendant denies the

allegations contained in paragraph 66 of Plaintiffs’ Complaint.

      67.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 67 of Plaintiffs’ Complaint because Defendant does not oversee

Plaintiffs or keep track of their hours of work. For this reason, Defendant denies the

allegations contained in paragraph 67 of Plaintiffs’ Complaint.

      68.    Defendant denies the allegations contained in paragraph 68 of Plaintiffs’

Complaint.

      69.    Defendant denies that Plaintiffs are similarly situated to or entitled to proceed

on behalf of any “Collective Members.” Defendant admits the remaining allegations

contained in paragraph 69 of Plaintiffs’ Complaint based on Plaintiffs’ definition of the

Collectives being limited to non-exempt employees.

      70.    Defendant denies the allegations contained in paragraph 70 of Plaintiffs’

Complaint.

      71.    Defendant denies the allegations contained in paragraph 71 of Plaintiffs’

Complaint.

      72.    Defendant denies the allegations contained in paragraph 72 of Plaintiffs’

Complaint.


                                            13
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 14 of 37




       73.    Defendant denies the allegations contained in paragraph 73 of Plaintiffs’

Complaint.

       74.    Defendant denies there are any “Collective Members” similarly situated to

Plaintiffs. As statements of law, the remainder of the allegations in paragraph 74 are

accurate.

       75.    Defendant denies the allegations contained in paragraph 75 of Plaintiffs’

Complaint.

       76.    Defendant denies the allegations contained in paragraph 76 of Plaintiffs’

Complaint.

       77.    Defendant denies the allegations contained in paragraph 77 of Plaintiffs’

Complaint.

     CLASS ACTION ALLEGATIONS FOR MINNESOTA STATE CLAIMS

       78.    Defendant acknowledges that Plaintiffs bring this action as a putative class

action on behalf of the stated “Minnesota class.” Defendant denies that Plaintiffs are

entitled to proceed as a class action under Rule 23.

       79.    Defendant denies the allegations contained in paragraph 79 of Plaintiffs’

Complaint.

       80.    Defendant denies the allegations contained in paragraph 80 of Plaintiffs’

Complaint.

       81.    Defendant denies the allegations contained in paragraph 81 of Plaintiffs’

Complaint.




                                            14
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 15 of 37




      82.    Defendant denies the allegations contained in paragraph 82 of Plaintiffs’

Complaint.

      83.    Defendant denies the allegations contained in paragraph 83 of Plaintiffs’

Complaint.

      84.    Defendant denies the allegations contained in paragraph 84 of Plaintiffs’

Complaint.

      85.    Defendant denies the allegations contained in paragraph 85 of Plaintiffs’

Complaint.

      86.    Defendant denies the allegations contained in paragraph 86 of Plaintiffs’

Complaint.

 ALLEGATIONS AS TO FIRST CAUSE OF ACTION, COUNT I: VIOLATION
             OF THE FAIR LABOR STANDARDS ACT

      87.    Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-86 of this Answer.

      88.    Defendant denies that the FLSA requires that covered employees receive

compensation for “all hours worked.” Defendant admits the remainder of the allegations

contained in paragraph 88 of Plaintiffs’ Complaint as statements of law.

      89.    Defendant denies the allegations contained in paragraph 89 of Plaintiffs’

Complaint.

      90.    Defendant denies the allegations contained in paragraph 90 of Plaintiffs’

Complaint.




                                               15
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 16 of 37




       91.    Defendant denies the allegations contained in paragraph 91 of Plaintiffs’

Complaint.

       92.    Defendant denies the allegations contained in paragraph 92 of Plaintiffs’

Complaint.

       93.    Defendant denies the allegations contained in paragraph 93 of Plaintiffs’

Complaint.

       94.    Defendant denies the allegations contained in paragraph 94 of Plaintiffs’

Complaint.

       95.    Defendant denies the allegations contained in paragraph 95 of Plaintiffs’

Complaint.

       96.    Defendant denies the allegations contained in paragraph 96 of Plaintiffs’

Complaint with respect to the job sites on which One Source employed workers for BluSky

projects. Defendant lacks sufficient information to affirm or deny Plaintiffs’ allegations in

paragraph 96 of the Complaint with respect to job sites on which One Source employs

workers for non-BluSky projects.

       97.    Defendant denies the allegations contained in paragraph 97 of Plaintiffs’

Complaint.

       98.    Defendant denies the allegations contained in paragraph 98 of Plaintiffs’

Complaint.

       99.    Defendant denies the allegations contained in paragraph 99 of Plaintiffs’

Complaint.




                                             16
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 17 of 37




       100.   Defendant denies the allegations contained in paragraph 100 of Plaintiffs’

Complaint.

       101.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a collective. Defendant denies that Plaintiffs are entitled to any such relief or that they are

“similarly situated” to the collective pled in the Complaint.

    ALLEGATIONS AS TO COUNT II: VIOLATION OF THE FAIR LABOR
         STANDARDS ACT MINIMUM WAGE REQUIREMENT

       102.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-101 of this Answer.

       103.   Defendant denies the allegations contained in paragraph 103 of Plaintiffs’

Complaint.

       104.   Defendant denies the allegations contained in paragraph 104 of Plaintiffs’

Complaint.

       105.   Defendant denies the allegations contained in paragraph 105 of Plaintiffs’

Complaint.

       106.   Defendant denies the allegations contained in paragraph 106 of Plaintiffs’

Complaint.

       107.   Defendant denies the allegations contained in paragraph 107 of Plaintiffs’

Complaint.

       108.   Defendant denies the allegations contained in paragraph 108 of Plaintiffs’

Complaint.




                                              17
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 18 of 37




       109.   Defendant denies the allegations contained in paragraph 109 of Plaintiffs’

Complaint.

       110.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a collective. Defendant denies that Plaintiffs are entitled to any such relief or that they are

“similarly situated” to the collective pled in the Complaint.

ALLEGATIONS AS TO SECOND CAUSE OF ACTION, COUNT I: VIOLATION
 OF THE MINNESOTA FAIR LABOR STANDARDS ACT MINIMUM WAGE
                       REQUIREMENT

       111.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-110 of this Answer.

       112.   Defendant denies the allegations contained in paragraph 112 of Plaintiffs’

Complaint.

       113.   Defendant admits the allegations contained in paragraph 113 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       114.   Defendant denies the allegations contained in paragraph 114 of Plaintiffs’

Complaint.

       115.   Defendant admits the allegations contained in paragraph 115 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       116.   Defendant admits the allegations contained in paragraph 116 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       117.   Defendant admits that paragraph 117 of Plaintiffs’ Complaint accurately

quotes Minn. Stat. § 177.27. Defendant denies that Plaintiffs and the putative Minnesota




                                              18
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 19 of 37




class members are entitled to recover any allegedly unpaid minimum wages under the

MFLSA.

       118.   Defendant admits the allegations contained in paragraph 118 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       119.   Defendant admits the allegations contained in paragraph 119 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       120.   Defendant denies the allegations contained in paragraph 120 of Plaintiffs’

Complaint.

       121.   Defendant denies the allegations contained in paragraph 121 of Plaintiffs’

Complaint.

       122.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.

 ALLEGATIONS AS TO COUNT II: VIOLATION OF THE MINNESOTA FAIR
       LABOR STANDARDS ACT OVERTIME REQUIREMENT

       123.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-122 of this Answer.

       124.   Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 124 of Plaintiffs’ Complaint regarding Plaintiffs or class or

collective members’ compensation because Defendant does not pay Plaintiffs. For this

reason, Defendant denies the allegations.

       125.   Defendant admits the allegations contained in paragraph 125 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.



                                             19
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 20 of 37




       126.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 126 of Plaintiffs’ Complaint because Defendant does not employ

Plaintiffs or any members of the Minnesota class. For this reason, Defendant denies the

allegations.

       127.    Defendant denies the allegations contained in paragraph 127 of Plaintiffs’

Complaint.

       128.    Defendant admits the allegations contained in paragraph 128 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       129.    Defendant admits the allegations contained in paragraph 129 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       130.    Defendant admits the allegations contained in paragraph 130 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       131.    Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 131 of Plaintiffs’ Complaint because Plaintiffs’ allegation that “[a]ll

other wages are subject to Minnesota’s overtime requirements” is vague and ambiguous.

       132.    Defendant admits the allegations contained in paragraph 132 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       133.    Defendant admits that paragraph 133 of Plaintiffs’ Complaint accurately

quotes Minn. Stat. § 177.27. Defendant denies that Plaintiffs and the putative Minnesota

class members are entitled to recover any allegedly unpaid overtime wages under the

MFLSA.




                                             20
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 21 of 37




       134.   Defendant admits the allegations contained in paragraph 134 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       135.   Defendant admits the allegations contained in paragraph 135 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       136.   Defendant denies the allegations contained in paragraph 136 of Plaintiffs’

Complaint.

       137.   Defendant denies the allegations contained in paragraph 137 of Plaintiffs’

Complaint.

       138.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.

ALLEGATIONS AS TO COUNT III: VIOLATION OF THE MINNESOTA FAIR
      LABOR STANDARDS ACT EXPENSE REIMBURSEMENT

       139.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-138 of this Answer.

       140.   Defendant admits the allegations contained in paragraph 140 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       141.   Defendant denies the allegations contained in paragraph 141 of Plaintiffs’

Complaint.

       142.   Defendant denies the allegations contained in paragraph 142 of Plaintiffs’

Complaint.

       143.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.



                                             21
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 22 of 37




ALLEGATIONS AS TO COUNT IV: VIOLATION OF THE MINNESOTA FAIR
  LABOR STANDARDS ACT PAYROLL CARD ACCOUNT VIOLATION

       144.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-143 of this Answer.

       145.   Defendant admits the allegations contained in the first, third, fourth and fifth

sentences of paragraph 145 of Plaintiffs’ Complaint accurately state the applicable law.

Defendant denies it has violated such law. Defendant denies that the allegations contained

in the second sentence of paragraph 145 of Plaintiffs’ Complaint are an accurate recitation

of MFLSA § 177.255.

       146.   Defendant denies the allegations contained in paragraph 146 of Plaintiffs’

Complaint.

       147.   Defendant admits the allegations contained in paragraph 147 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       148.   Defendant denies the allegations contained in paragraph 148 of Plaintiffs’

Complaint.

       149.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.

 ALLEGATIONS AS TO COUNT V: VIOLATION OF THE MINNESOTA FAIR
   LABOR STANDARDS ACT FAILURE TO KEEP ACCURATE RECORDS

       150.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-149 of this Answer.

       151.   Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 151 of Plaintiffs’ Complaint because Defendant was and is not


                                             22
        CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 23 of 37




Plaintiffs’ employer. Therefore, Defendant is not required to “maintain accurate payroll

records for Plaintiffs and putative Minnesota class members as required by Minnesota

law.”

        152.   Defendant admits the allegations contained in paragraph 152 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

        153.   Defendant denies the allegations contained in paragraph 153 of Plaintiffs’

Complaint.

        154.   Defendant admits the allegations contained in paragraph 154 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

        155.   Defendant admits the allegations contained in paragraph 155 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

        156.   Defendant admits the allegations contained in paragraph 156 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

        157.   Defendant admits the allegations contained in paragraph 157 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

        158.   Defendant lacks sufficient information to affirm or deny the allegations

contained in paragraph 158 of Plaintiffs’ Complaint because Defendant was and is not

Plaintiffs’ employer and a result, did not maintain payroll records for Plaintiffs and putative

Minnesota class members. For this reason, Defendant denies paragraph 158 of Plaintiffs’

Complaint.

        159.   Defendant denies the allegations contained in paragraph 159 of Plaintiffs’

Complaint.


                                              23
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 24 of 37




       160.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief or that they are

“similarly situated” to the class pled in the Complaint.

 ALLEGATIONS AS TO THIRD CAUSE OF ACTION: FAILURE TO PAY FOR
          ALL HOURS WORKED UNDER MINNESOTA LAW

       161.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-160 of this Answer.

       162.   Defendant denies the allegations contained in paragraph 162 of Plaintiffs’

Complaint.

       163.   Defendant denies the allegations contained in paragraph 163 of Plaintiffs’

Complaint.

       164.   Defendant admits the allegations contained in paragraph 164 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       165.   Defendant admits the allegations contained in paragraph 165 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       166.   Defendant denies the allegations contained in paragraph 166 of Plaintiffs’

Complaint.

       167.   Defendant admits the allegations contained in paragraph 167 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       168.   Defendant admits the allegations contained in paragraph 168 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.




                                             24
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 25 of 37




       169.   Defendant denies the allegations contained in paragraph 169 of Plaintiffs’

Complaint.

       170.   Defendant admits the allegations contained in paragraph 170 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       171.   Defendant denies the allegations contained in paragraph 171 of Plaintiffs’

Complaint.

       172.   Defendant denies the allegations contained in paragraph 172 of Plaintiffs’

Complaint.

       173.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.

 ALLEGATIONS AS TO FOURTH CAUSE OF ACTION, COUNT I: FAILURE
 TO PAY WAGES PROMPTLY UNDER MINNESOTA PAYMENT OF WAGES
                           ACT

       174.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-173 of this Answer.

       175.   Defendant denies the allegations contained in paragraph 175 of Plaintiffs’

Complaint.

       176.   Defendant denies the allegations contained in paragraph 176 of Plaintiffs’

Complaint.

       177.   Defendant admits the allegations contained in paragraph 177 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       178.   Defendant admits the allegations contained in paragraph 178 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.


                                             25
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 26 of 37




       179.   Defendant admits the allegations contained in paragraph 179 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       180.   Defendant admits the allegations contained in paragraph 180 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       181.   Defendant denies the allegations contained in paragraph 181 of Plaintiffs’

Complaint.

       182.   Defendant denies the allegations contained in paragraph 182 of Plaintiffs’

Complaint.

       183.   Defendant denies the allegations contained in paragraph 183 of Plaintiffs’

Complaint.

       184.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.

ALLEGATIONS AS TO COUNT II: WAGE STATEMENT VIOLATION UNDER
             MINNESOTA PAYMENT OF WAGES ACT

       185.   Defendant re-alleges and incorporates by reference each and every response

set forth in paragraphs 1-184 of this Answer.

       186.   Defendant admits the allegations contained in paragraph 186 of Plaintiffs’

Complaint accurately state the applicable law. Defendant denies it has violated such law.

       187.   Defendant denies the allegations contained in paragraph 187 of Plaintiffs’

Complaint.

       188.   Defendant denies the allegations contained in paragraph 188 of Plaintiffs’

Complaint.



                                             26
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 27 of 37




       189.   Defendant denies the allegations contained in paragraph 189 of Plaintiffs’

Complaint.

       190.   Defendant denies the allegations contained in paragraph 190 of Plaintiffs’

Complaint.

       191.   Defendant acknowledges that Plaintiffs request the stated relief on behalf of

a class. Defendant denies that Plaintiffs are entitled to any such relief.



                                     JURY DEMAND

       192.   Paragraph 192 asserts a legal conclusion regarding entitlement to a jury trial

to which no response is required.

                                 PRAYER FOR RELIEF

       The remainder of the Complaint is a prayer for relief requiring neither admissions

nor denials by Defendant. To the extent, however, the prayer gives rise to any inference

such relief is proper or that Plaintiffs or any purported class is entitled to any remedy or

relief from Defendant, such inference is denied.

       WHEREFORE, Defendant denies that Plaintiffs, or any other person on whose

behalf Plaintiffs seek to assert a claim, are entitled to any relief whatsoever under the

allegations set forth in the Complaint. Defendant requests that the Court dismiss the claims

with prejudice in their entirety and that Defendant be awarded costs, non-taxable expenses,

taxable costs, interests on those amounts as provided by law and such further relief that

this Court may deem appropriate.




                                             27
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 28 of 37




                         AFFIRMATIVE AND OTHER DEFENSES

       Defendant asserts the following affirmative and other defenses. In asserting these

defenses, Defendant does not assume the burden of proof with respect to any issue as to

which applicable law places the burden of proof upon Plaintiffs. The factual basis for the

following defenses is set forth in more detail in the foregoing responses to the allegations

in Plaintiffs’ Complaint, which are incorporated herein by reference.

                                    FIRST DEFENSE

       Some or all of the allegations in Plaintiffs’ Complaint fail to state a claim for which

relief can be granted.

                                   SECOND DEFENSE

       Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs

seek to assert a claim under the FLSA, the MFLSA, or any other state law cause of action,

are barred to the extent that Plaintiffs seek damages beyond the applicable limitations

periods.

                                    THIRD DEFENSE

       Some or all of Plaintiffs’ claims are barred by application of the doctrine of estoppel.

                                   FOURTH DEFENSE

       Even if the allegations contained in Plaintiffs’ Complaint are true (which they are

not), to the extent that the time for which Plaintiffs allege that they and any other person

on whose behalf Plaintiffs seek to assert a claim that they have not been compensated

involve only insubstantial or insignificant periods of time, these periods of time are “de




                                              28
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 29 of 37




minimis” and are not compensable under the FLSA or the MFLSA, and do not trigger the

beginning or end of compensable time.

                                    FIFTH DEFENSE

       Plaintiffs’ claims under the FLSA, the MFLSA, or any other state laws are barred

to the extent that Plaintiffs, or any other person on whose behalf Plaintiffs seek to assert a

claim, submitted false and inaccurate time records or failed to report time they claim to

have worked. In such situations, Plaintiffs’ claims are barred in whole or in part by the by

application of the doctrines of waiver, estoppel and unclean hands.

                                    SIXTH DEFENSE

       Even if the allegations contained in Plaintiffs’ Complaint are true (which they are

not), to the extent the personal protective equipment worn by employees is primarily for

the benefit of the employees, the time putting on or taking off such equipment is not

compensable under the FLSA or the MFLSA and does not trigger the beginning or end of

the workday.

                                  SEVENTH DEFENSE

       Plaintiffs’ claims against Defendant are barred because neither Plaintiffs nor any

putative class or collective members were employed, or jointly employed, by Defendant

BluSky Restoration Contractors, LLC.

                                   EIGHTH DEFENSE

       Plaintiffs’ claims under the FLSA, the MFLSA, or any other state law causes of

action, are barred by application of the doctrine of payment. Plaintiffs and all other persons




                                             29
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 30 of 37




on whose behalf Plaintiffs seek to assert a claim, have presumably been paid all wages due

by their employer.

                                      NINTH DEFENSE

       Plaintiffs’ claims are barred to the extent that Plaintiffs seek compensation for

activities that are non-compensable under the Portal-to-Portal Act, 29 U.S.C. § 254(a), as

preliminary and postliminary activities to Plaintiffs’ principal activities which they are

employed to perform.

                                      TENTH DEFENSE

       Plaintiffs’ claims for compensation are barred to the extent Plaintiffs seek to assert

claims for time spent donning and doffing any protective gear or clothing which Plaintiffs

are permitted to don and doff at home or otherwise away from the workplace.

                                     ELEVENTH DEFENSE

       Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs

seek to assert a claim under the FLSA are barred to the extent that Defendant’s actions

have been taken in good faith, in conformity with, and reliance upon established rulings,

administrative regulations and interpretations of the FLSA within the meaning of

29 U.S.C. § 259.

                                     TWELFTH DEFENSE

       A two-year, rather than a three-year statute of limitations applies to Plaintiffs FLSA

and MFLSA claims as Plaintiffs cannot satisfy their burden of establishing that Defendant

willfully violated either statute.




                                             30
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 31 of 37




                              THIRTEENTH DEFENSE

       Plaintiffs’ claims for unpaid work time during bona fide meal periods under the

FLSA, MFLSA and any other state law causes of action including Minn. Stat. § 177.254

are precluded by the “predominant benefit” test. Because the production employees are

the predominant beneficiaries of the meal periods, even if employees perform some

compensable work during an otherwise bona fide meal period, the entire break remains

non-compensable.

                              FOURTEENTH DEFENSE

       Count IV of Plaintiffs’ Complaint alleging violation of the Minnesota recordkeeping

statute, Minn. Stat. § 177.30, fails to state a claim for damages upon which relief can be

granted.

                                FIFTEENTH DEFENSE

       Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs

seek to assert a claim under the MFLSA for record keeping violations, fail to state a claim

for which relief can be granted. The alleged failure to keep records of off-the-clock work

time does not constitute a violation of the Minnesota recordkeeping statute,

Minn. Stat. § 177.30.


                               SIXTEENTH DEFENSE

       The claims of Plaintiffs and the persons on whose behalf Plaintiffs seek to assert a

claim under the FLSA or MFLSA for minimum wage are barred in whole or in part to the

extent that even if employees worked additional off the clock time, their effective hourly

rate did not drop below the applicable minimum wage.


                                            31
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 32 of 37




                              SEVENTEENTH DEFENSE

       Plaintiffs’ claims for unpaid straight time wages are barred, in whole or in part,

because they always were paid in excess of the applicable minimum wage for all hours

worked.

                               EIGHTEENTH DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, lack standing

to assert claims for allegedly unpaid wages to the extent they never made a demand for

allegedly unpaid wages pursuant to Minn. Stat. §§ 181.101, 181.13, or 181.14.

                               NINETEENTH DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, are barred from

asserting claims for alleged violations related to the method of pay to the extent they

requested and consented to the method of pay.

                                TWENTIETH DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, lack standing

to assert claims for alleged violations related to the method of pay to the extent they failed

to request transaction history pursuant to Minn. Stat. § 177.255.

                              TWENTY-FIRST DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, lack standing

to assert claims for alleged violations related to the method of pay to the extent they did

not pay a fee to access their wage statements.




                                             32
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 33 of 37




                            TWENTY-SECOND DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, lack standing

to assert claims for alleged violations related to the method of pay to the extent they did

not request to be paid wages by another method pursuant to Minn. Stat. § 177.255.

                             TWENTY-THIRD DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, are barred from

asserting wage statement violations to the extent they failed to request written earning

statements or failed to request access to an employer-owned computer to access electronic

wage statements.

                            TWENTY-FOURTH DEFENSE

       Plaintiffs, and those on whose behalf Plaintiffs seek to assert claims, lack standing

to assert wage statement violations to the extent they requested and received written

earning statements or had access to electronic wage statements.

                              TWENTY-FIFTH DEFENSE

       Some or all of Plaintiffs’ state law claims cannot proceed as a class action under

Rule 23 because the claims only exist under Minnesota law for terminated employees.

                              TWENTY-SIXTH DEFENSE

       Some or all of Plaintiffs’ state law claims cannot be certified as a class action under

Rule 23 as the determination of liability for each employee would be highly individualized

and would predominate over any trial, trial of the case as a class action would not be

superior to trials of individual claims, because Plaintiffs cannot establish a common,




                                             33
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 34 of 37




unlawful practice applicable to the putative class, and because Defendant did not control

the pay practices Plaintiffs claim to violate state laws.

                             TWENTY-SEVENTH DEFENSE

       Plaintiffs’ FLSA claims cannot be certified as a collective action under 29 U.S.C. §

216(b) because the determination of liability for each employee would be highly

individualized, because Plaintiffs cannot establish a common, unlawful practice applicable

to the putative collective, and because Defendant did not control the pay practices Plaintiffs

claim to violate the FLSA.

                             TWENTY-EIGHTH DEFENSE

       This action is not properly maintained as a class action under Minn. R. Civ. P. 23 or

Fed. R. Civ. P. 23 because Plaintiffs cannot establish the required elements to proceed as a

class action.

                              TWENTY-NINTH DEFENSE

       Certification of this action as a class and/or a collective action would constitute a

denial of Defendant’s due process rights in violation of the United States and/or Minnesota

Constitutions.

                                 THIRTIETH DEFENSE

       Plaintiffs’ claims may be barred, in whole or in part, because some or all damages

Plaintiffs claim to have suffered, which Defendant denies, were caused, aggravated, or

contributed to by Plaintiffs’ own conduct and/or failure to act.




                                              34
       CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 35 of 37




                               THIRTY-FIRST DEFENSE

       Plaintiffs’ claims against Defendant are barred because any damages Plaintiffs

claim to have suffered, which Defendant denies, were not caused by any alleged acts or

omissions by Defendant, but instead were caused by the acts or omissions of third parties

over which Defendant has no responsibility and does not control, including but not limited

to other staffing companies that employ workers on BluSky projects.

                             THIRTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendant’s actions,

policies, practices, and decisions were at all times reasonable and undertaken in good faith

and consistent with applicable state and federal law, and Defendant at all times had

reasonable grounds to believe their conduct complied with federal and state law, including

but not limited to the FLSA, MFLSA, and MPWA.

                               THIRTY-THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendant reasonably

relied upon the employers of Plaintiffs and the putative class and collective members to

comply with applicable state and federal law.

                             THIRTY-FOURTH DEFENSE

       Plaintiffs’ claims against Defendant are barred for failure to join required parties

under Rule 19 of the Federal Rules of Civil Procedure. Plaintiffs failed to join the

employers of the workers on BluSky projects. Due to that failure, the Court cannot accord

complete relief among the existing parties. As a result of Plaintiffs’ failure to join required

parties under Rule 19, to the extent the Court certifies any collective, Defendant will not



                                              35
          CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 36 of 37




be able to identify the putative collective members, nor can the Court fashion adequate

relief to such collective members.

                                THIRTY-FOURTH DEFENSE

          Plaintiffs’ claims for uncompensated work time are barred to the extent Defendant

did not have actual or constructive knowledge that any such work was performed, nor did

Defendant have any control over whether Plaintiffs or any putative class or collective

members, performed such work.

                                  THIRTY-FIFTH DEFENSE

          Plaintiffs’ claims are barred to the extent they seek to include any putative collective

members outside of Minnesota for lack of personal jurisdiction.

                                  THIRTY-SIXTH DEFENSE

          Because Plaintiffs’ Complaint is phrased in conclusory terms, Defendant cannot

fully anticipate all defenses which may be applicable to this action. Accordingly, the right

to assert additional defenses, to the extent such defenses are applicable, is hereby reserved.

In particular, Defendant reserves the right to assert affirmative defenses with respect to

other state laws if and to the extent Plaintiffs identify such laws.

          WHEREFORE, Defendants respectfully request the Court grant them the following

relief:

          (a)    Dismiss the Complaint against Defendant BluSky in its entirety with

          prejudice and on the merits;

          (b)    Deny each and every request for damages, equitable relief, and any and all

          other relief prayed for and otherwise described in the Complaint;


                                                 36
         CASE 0:19-cv-01929-MJD-ECW Doc. 90 Filed 11/13/20 Page 37 of 37




         (c)      Award Defendant BluSky reasonable costs, disbursements, and attorneys’

         fees incurred in defending this action; and

         (d)      Award Defendant BluSky any other relief the Court deems just and proper.

Dated: November 13, 2020                    JACKSON LEWIS P.C.

                                            s/ Elizabeth S. Gerling
                                            Elizabeth S. Gerling, (MN #0395372)
                                            150 South Fifth Street, Suite 3500
                                            Minneapolis, MN 55402
                                            Phone: (612) 341-8131
                                            Fax: (612) 341-0609
                                            Elizabeth.Gerling@jacksonlewis.com

                                            - and -

                                            Eric R. Magnus (admitted pro hac vice)
                                            171 17th Street, NW, Suite 1200
                                            Atlanta, GA 30363
                                            Phone: (404) 586-1820
                                            Fax: (404) 525-1173
                                            Eric.Magnus@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANT
                                            BLUSKY RESTORATION
                                            CONTRACTORS, LLC

4810-6312-7505, v. 3




                                              37
